193 F.2d 876
McNAIR REALTY COMPANY, a Corporation, Appellant,v.GAMBLE-SKOGMO, Inc., a Corporation, Appellee.GAMBLE-SKOGMO, Inc., a Corporation, Appellant,v.McNAIR REALTY COMPANY, a Corporation, Appellee.
No. 12944.
United States Court of Appeals Ninth Circuit.
January 21, 1952.

Appeal from the United States District Court, District of Montana; Charles N. Pray, Judge.
H. C. Hall, Edw. C. Alexander, and Howard C. Burton, all of Great Falls, Mont., for McNair Realty Co.
I. W. Church, George G. Harris, Bjarne Johnson and Carter Williams, all of Great Falls, Mont., for Gamble-Skogmo, Inc.
Before DENMAN, Chief Judge, and HEALY and ORR, Circuit Judges.
PER CURIAM.


1
On this appeal, we adopt the opinion of Judge Pray reported in 98 F. Supp. 440.


2
The judgment is affirmed.